THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE "SECURITIES ACT", AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY
REGULATION S PROMULGATED UNDER THE SECURITIES ACT. UPON ANY SALE, SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED IN
THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.
 
REGULATION S SUBSCRIPTION AGREEMENT
 
THIS AGREEMENT is made effective as of the ___ day of January 2008.
 
BETWEEN:                                               PURCHARGERS,  accredited
investors who are not residents in the United State. 

	    		    (hereinafter called the "Subscriber") 

 
OF THE FIRST PART
 
AND:
 
SUNRISE MINING CORPORATION, a Nevada corporation with address at: 1108 West
Valley Blvd, STE 6-399, Alhambra, CA 9180, United States
 
(hereinafter called the "Corporation")
 
OF THE SECOND PART
 
THE PARTIES HEREBY AGREE AS FOLLOWS :
 
1.                      DEFINITIONS
 
1.1                    The following terms will have the following meanings for
all purposes of this Agreement.


(a)
"Agreement" means this Agreement, and all schedules and amendments to in the
Agreement.
(b)
"Common Stock" means the shares of Common Stock of the Corporation, $0.001 par
value per share.
(c)
"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended.
(d)
"Subscriber" means the Subscriber executing the signature page to this
Agreement.
(e)
"Offering" means the offering of the Units by the Corporation.

 

1
 

--------------------------------------------------------------------------------


 
(f)
"Purchase Price" means the purchase price payable by the Subscriber to the
Corporation in consideration for the purchase and sale of the Units in
accordance with Section 2.1 of this Agreement.
(g)
"SEC" means the United States Securities and Exchange Commission.
(h)
"Securities Act" means the United States Securities Act of 1933, as amended.
(i)
"Shares" means those shares of Common Stock to be purchased by the Subscriber
and comprising a portion of the Units.
(j)
"Unit" means a unit consisting of one (1) Share and one (1) Warrant.
(k)
"Warrant" means one full share purchase warrant entitling the Holder to purchase
one Share at a price of $.10 per share during the period from the date of issue
to the date that is three (3) years from the date of issue.
(l)
"Warrant Shares" means the Common Stock issuable upon exercise of the Warrants.

 
1.2                    All dollar amounts referred to in this agreement are in
United States currency, unless expressly stated otherwise.
 
2.                      PURCHASE AND SALE OF UNITS
 
2.1                    Subject to the terms and conditions of this Agreement,
the Subscriber hereby subscribes for and agrees to purchase from the Corporation
such number of Units as is set forth upon the signature page hereof at a price
equal to $.04 per Unit. Upon execution, the subscription by the Subscriber will
be irrevocable.
 
2.2                    The Purchase Price is payable by the Subscriber on
execution of this Subscription Agreement and will be advanced to the
Corporation.
 
2.3                    Upon execution by the Corporation, the Corporation agrees
to sell such Units to the Subscriber for the Purchase Price subject to the
Corporation's right to sell to the Subscriber such lesser number of Units as it
may, in its sole discretion, deem necessary or desirable.
 
2.4                    Any acceptance by the Corporation of the Subscription is
conditional upon compliance with all securities laws and other applicable laws
of the jurisdiction in which the Subscriber is resident. Each Subscriber will
deliver to the Corporation all other documentation, agreements, representations
and requisite government forms required by the lawyers for the Corporation as
required to comply with all securities laws and other applicable laws of the
jurisdiction of the Subscriber.
 
2.5                    Pending acceptance of this subscription by the
Corporation, all funds paid by the Subscriber shall be deposited by the
Corporation and immediately available to the Corporation for its corporate
purposes. In the event the subscription is not accepted, the subscription funds
will constitute a non-interest bearing demand loan of the Subscriber to the
Corporation.
 
2.6                    The Subscriber hereby authorizes and directs the
Corporation to deliver the securities to be issued to such Subscriber to the
Subscriber's address for notice indicated in Section 5.1 of this Agreement.
 
 
2
 

--------------------------------------------------------------------------------




2.7                    The Subscriber acknowledges and agrees that the
subscription for the Units and the Corporation's acceptance of the subscription
is not subject to any minimum subscription for the Offering.
 
2.8                    The Subscriber acknowledges and agrees that no
underwriters were used in connection with this private placement and no
commission was incurred in connection with this private placement.   .
 
3.                      REGULATION S AGREEMENTS OF THE SUBSCRIBER
 
3.1                    The Subscriber represents and warrants to the Corporation
that the Subscriber is not a "U.S. Person" as defined by Regulation S of the
Securities Act and is not acquiring the Units for the account or benefit of a
U.S. Person.
 
A "U.S. Person" is defined by Regulation S of the Securities Act to be any
person who is:


(a)
any natural person resident in the United States;
(b)
any partnership or corporation organized or incorporated under the laws of the
United States;
(c)
any estate of which any executor or administrator is a U.S. person;
(d)
any trust of which any trustee is a U.S. person;
(e)
any agency or branch of a foreign entity located in the United States;
(f)
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and
(g)
any partnership or corporation if:
 
(i)
organized or incorporated under the laws of any foreign jurisdiction; and
 
(ii)
formed by a U.S. person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited Subscribers [as defined in Section 230.501(a) of the
Securities Act] who are not natural persons, estates or trusts.

 
3.2                    The Subscriber acknowledges that the Subscriber was not
in the United States at the time the offer to purchase the Units was received.
 
3.3                    The Subscriber acknowledges that the Units, the Shares
the Warrants and the Warrant Shares are "restricted securities" within the
meaning of the Securities Act and will be issued to the Subscriber in accordance
with Regulation S of the Securities Act.
 
3.4                    The Subscriber agrees not to engage in hedging
transactions with regard to the Units, the Shares, the Warrants or the Warrant
Shares unless in compliance with the Securities Act.
 
 
3
 

--------------------------------------------------------------------------------


 
3.5                    The Subscriber and the Corporation agree that the
Corporation will refuse to register any transfer of the Units, the Shares, the
Warrants or the Warrant Shares not made in accordance with the provisions of
Regulation S of the Securities Act, pursuant to registration under the
Securities Act, pursuant to an available exemption from registration, or
pursuant to this Agreement.
 
3.6                    The Subscriber agrees to resell the Units, the Shares,
the Warrants and the Warrant Shares only in accordance with the provisions of
Regulation S of the Securities Act, pursuant to registration under the
Securities Act, or pursuant to an available exemption from registration pursuant
to the Securities Act.
 
3.7                    The Subscriber acknowledges and agrees that all
certificates representing the Units, the Shares, the Warrants and the Warrant
Shares will be endorsed with the following legend in accordance with Regulation
S of the Securities Act:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "SECURITIES ACT", AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT."
 
4.                      REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER
 
The Subscriber, represents and warrants to the Corporation as follows, and
acknowledges that the Corporation is relying upon such covenants,
representations and warranties in connection with the sale of the Units to such
Subscriber:
 
4.1                    The Subscriber is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters such that it is capable of
evaluating the merits and risks of the investment in the Units. The Subscriber
can bear the economic risk of this investment, and was not organized for the
purpose of acquiring the Units.
 
4.2                    The Subscriber has had full opportunity to review the
Corporation's filings with the SEC pursuant to the Exchange Act, including the
Corporation's annual reports on Form 10-KSB and quarterly reports on Form
10-QSB, and additional information regarding the business and financial
condition of the Corporation. The Subscriber believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Units. The Subscriber further represents that it has had an
opportunity to ask questions and receive answers from the Corporation regarding
the terms and conditions of the Offering and the business, properties, prospects
and financial condition of the Corporation. The Subscriber has had full
opportunity to discuss this information with the Subscriber's legal and
financial advisers prior to execution of this Agreement.
 
4.3                    The Subscriber believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Units. The Subscriber further represents that it has had an
opportunity to ask questions and receive answers from the Corporation regarding
the terms and conditions of the Offering and the business, properties, prospects
and financial condition of the Corporation. The Subscriber has had full
opportunity to discuss this information with the Subscriber's legal and
financial advisers prior to execution of this Agreement.
 
 
4
 

--------------------------------------------------------------------------------


 
4.4                    The Subscriber acknowledges that the offering of the
Units by the Corporation has not been reviewed by the SEC and that the Units are
being issued by the Corporation pursuant to an exemption from registration under
the Securities Act.
 
4.5                    The Subscribers understands that the Units it is
purchasing are characterized as "restricted securities" under the Securities Act
inasmuch as they are being acquired from the Corporation in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, the Subscriber represents
that it is familiar with SEC Rule 144, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.
 
4.6                    The Units will be acquired by the Subscriber for
investment for the Subscriber's own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Subscriber has no present intention of selling, granting any participation in,
or otherwise distributing the same. The Subscriber does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Units.
 
4.7                    An investment in the Corporation is highly speculative
and only Subscribers who can afford the loss of their entire investment should
consider investing in the Corporation and the Units. The Subscriber is
financially able to bear the economic risks of an investment in the Corporation.
 
4.8                    The Subscriber recognizes that the purchase of the Units
involves a high degree of risk in that the Corporation is in the early stages of
development of its business and may require substantial funds in addition to the
proceeds of this private placement.
 
4.9                    The Subscriber is not aware of any advertisement of the
Units.
 
4.10                  This Agreement has been duly authorized, validly executed
and delivered by the Subscriber.
 
4.11                  The Subscriber has satisfied himself or herself as to the
full observance of the laws of his or her jurisdiction in connection with any
invitation to subscribe for the Units or any use of this Agreement, including
(i) the legal requirements within his jurisdiction for the purchase of the
Units; (ii) any foreign exchange restrictions applicable to such purchase; (iii)
any governmental or other consents that may need to be obtained; (iv) the income
tax and other tax consequences, if any, that may be relevant to an investment in
the Units; and (v) any restrictions on transfer applicable to any disposition of
the Units imposed by the jurisdiction in which the Subscriber is resident.
 
5.                      MISCELLANEOUS
 
5.1                    Any notice or other communication given hereunder shall
be deemed sufficient if in writing and sent by registered or certified mail,
return receipt requested, addressed to the Corporation, at its corporate office
at 1108 West Valley Blvd STE 6-399, Alhambra, CA 91803, United States,
Attention: Investor Relationship, and to the Subscriber at his address provided
in 5.3. of this agreement. Notices shall be deemed to have been given on the
date of mailing, except notices of change of address, which shall be deemed to
have been given when received.
 
 
5
 

--------------------------------------------------------------------------------


 
5.2                    The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
5.3                    Notwithstanding the place where this Subscription
Agreement may be executed by any of the parties hereto, the parties expressly
agree that all the terms and provisions hereof shall be construed in accordance
with and governed by the laws of the State of Nevada.
 
IN WITNESS WHEREOF, this Subscription Agreement is executed as of the day and
year first written above.


Number of Units Subscribed For:
 
Signature of Subscriber or
Authorized Signatory for Subscriber:
(if Subscriber is not an individual)
 
Name of Authorized Signatory for Subscriber:
(if Subscriber is not an individual)
 
Name of Subscriber:
 
Address of Subscriber:
   
Jurisdiction of Incorporation of Subscriber:
(If Subscriber is a Corporation)
 
Registration Instructions :
Name:
Account Reference (if applicable):
Address
ACCEPTED BY:
SUNRISE MINING CORPORATION.
Signature Of Authorized Signatory:
                                                               :
Name of Authorized Signatory:
 
 Position of Authorized Signatory:
 
Date of Acceptance:
 

 
 
 
6
 
 
 

--------------------------------------------------------------------------------

 